The questions presented on this appeal have been heretofore determined adversely to appellants. Denson et al. v. Steiner Bros., Inc., et al., 235 Ala. 697, 178 So. 919; Mary H. Denson et al. v. First Nat. Bank of Birmingham et al.,185 So. 918;1 W. A. Denson et al. v. First Nat. Bank of Birmingham et al., 185 So. 918.2 Upon the authority of said cases, the decree of the Circuit Court of Jefferson County is affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.
1 Post, p. 702.
2 Post, p. 702. *Page 702